I N T HE C OURT OF A P P E A L S OF T E NNE S S E E



MI K E T . HUNT E R,                                      )   C / A NO. 0 3 A 0 1 - 9 6 0 6 - C V - 0 0 2 0 7
                                                          )
        Pl a i nt i f f - Appe l l e e ,                  )
                                                          )
                                                          )
v.                                                        )
                                                          )
                                                          )
DA MI A N V . BURK E ; a n d                              )
DON N I E WE A R a n d J OE GUF F E Y ,                   )   A P P E A L A S OF RI GHT F ROM T HE
i ndi v i dual l y a nd doi ng bus i nes s                )   BRA DL E Y C OUNT Y C I RC UI T C OUR T
a s J &D A UT O S A L E S ,                               )
                                                          )
        De f e n d a n t s - A p p e l l a n t s ,        )
                                                          )
a nd                                                      )
                                                          )
E DWI N T HOMP S ON, a l s o k n o wn                     )
a s E DWA RD T HOMP S ON,                                 )
                                                          )   HONORA BL E J OHN B. HA GL E R, J R . ,
        De f e n d a n t .                                )   J UDGE




F o r A p p e l l a n t Bu r k e                              F or Appel l e e

G E RA RD M. S I C I L I A NO                                 ROGE R E . J E NNE
L ut her - Ander s on, P. L . L . P.                          J e n n e , S c o t t & Br y a n t
Chat t a nooga , Tennes s e e                                 Cl e v e l a nd, Tennes s e e


F o r A p p e l l a n t s We a r a n d Gu f f e y

L A R R Y B . NOL E N
At hens , Tennes s e e




                                                O P I N I O N



                                                      1
A F F I R ME D A ND RE MA NDE D       S us a no, J .




                                  2
                    T h i s i s a s u i t f o r d a ma g e s a r i s i n g o u t o f p e r s o n a l

i n j u r i e s s u s t a i n e d b y Mi k e T . Hu n t e r ( Hu n t e r ) wh e n h e wa s h i t b y

a n a u t o mo b i l e d r i v e n b y t h e d e f e n d a n t Da mi a n V . Bu r k e ( Bu r k e ) .

B u r k e ’ s v e h i c l e wa s o wn e d b y t h e d e f e n d a n t s Do n n i e We a r ( We a r )

a n d J o e Gu f f e y ( Gu f f e y ) .              The t r i a l c our t di r e c t e d a v e r di c t
                                                                                 1
a g a i ns t a l l of t he a ppe a l i ng de f e nda nt s .                            T h e j u r y t h e n a wa r d e d

Hu n t e r c o mp e n s a t o r y d a ma g e s o f $ 2 7 0 , 0 0 0 .                  Thes e def e ndant s

a p p e a l e d , r a i s i n g t h e f o l l o wi n g q u e s t i o n s f o r o u r r e s o l u t i o n :



                    1.      Di d t h e t r i a l c o u r t e r r i n d i r e c t i n g a
                    v e r d i c t a g a i n s t We a r a n d Gu f f e y o n t h e
                    pl a i nt i f f ’ s t he or y of v i c a r i ous l i a bi l i t y ?

                    2.    Di d t h e t r i a l c o u r t a b u s e i t s d i s c r e t i o n
                    wh e n i t a d mi t t e d i n t o e v i d e n c e a t r a n s c r i p t
                    o f Bu r k e ’ s t a p e d c o n f e s s i o n ?

                    3.      Di d t h e t r i a l c o u r t e r r wh e n i t
                    i ns t r uc t e d t he j ur y r e g a r d i ng t he e f f e c t of
                    T e n n C a r e p a y me n t s f o r me d i c a l s e r v i c e s
                    r e n d e r e d t o Hu n t e r ?

                    4.     Di d t h e t r i a l c o u r t e r r i              n f    a i l i ng t o
                    c ha r g e t he j ur y a s r e que s t e d                 by     We a r a n d
                    Gu f f e y r e g a r d i n g i n d e p e n d e n t         i nt   e r v e ni ng
                    c a us e , a g e nc y , a nd t he r e but t                a bl   e p r e s u mp t i o n
                    of T. C. A. § 55- 10- 311(a ) ?

                    5.      Di d t h e t r i a l c o u r t e r r i n f a i l i n g t o
                    c h a r g e t h e j u r y wi t h r e s p e c t t o c o mp a r a t i v e
                    f a ul t ?

                    6.     Di d t h e t r i a l c o u r t s u b mi t a n e r r o n e o u s
                    v e r di c t f or m t o t he j ur y ?

                    7.      Di d t h e       t r i a l c o u r t e r r wh e n i t a p p r o v e d
                    a nd ent e r e d         a j u d g me n t t h a t d o e s n o t i n c l u d e
                    pl a i nt i f f ’ s      a b a n d o n me n t o f h i s n e g l i g e n t
                    e n t r u s t me n t     t heor y ?


          1
            E d w i n T h o mp s o n , a p a s s e n g e r i n t h e v e h i c l e t h a t s t r u c k H u n t e r , w a s
n a me d a s a d e f e n d a n t i n t h e c o mp l a i n t .        T h e j u r y f o u n d t h a t h e wa s n o t
res ponsi bl e f or t he acci dent .                  T h e t r i a l c o u r t ’ s j u d g me n t w i t h r e s p e c t t o
T h o mp s o n w a s n o t a p p e a l e d .

                                                                 3
8.     I s t he j ur y ’ s v e r di c t e x c e s s i v e a nd t he
r e s ul t of pas s i on, pr e j udi c e , a nd ca pr i c e , s o
a s t o wa r r a n t a n e w t r i a l o r r e mi t t i t u r ?




                                 4
                                                   I.      F ac t s



                 On t h e a f t e r n o o n o f J u n e 3 , 1 9 9 4 , Bu r k e , wh o wa s t h e n

1 8 y e a r s o l d , a l o n g wi t h h i s f r i e n d , E d wi n T h o mp s o n ( T h o mp s o n ) ,

we n t t o J &D A u t o S a l e s , a u s e d c a r l o t o wn e d a n d o p e r a t e d b y We a r

a n d Gu f f e y .      E a r l i e r t h a t d a y , Bu r k e a n d T h o mp s o n h a d b e e n a t

B u r k e ’ s h o u s e wi t h t wo o r t h r e e o t h e r i n d i v i d u a l s , s mo k i n g

ma r i j u a n a a n d d r i n k i n g b e e r .        T h e r e i s e v i d e n c e t h a t Bu r k e

a p p r o a c h e d Gu f f e y a n d a s k e d t o d r i v e a 1 9 7 1 C h e v r o l e t Ma l i b u .

Gu f f e y a g r e e d .     Bu r k e a n d T h o mp s o n d r o v e o f f t h e l o t wi t h t h e

l a t t e r b e h i n d t h e wh e e l .     Gu f f e y d i d n o t a c c o mp a n y t h e m.



                 A f t e r t r a v e l i n g a s h o r t d i s t a n c e , T h o mp s o n a p p a r e n t l y

r e a l i z e d t h a t h e wa s t o o i mp a i r e d t o d r i v e .           He t h e n a s k e d Bu r k e

t o dr i v e .       Bu r k e a g r e e d , d e s p i t e t h e f a c t t h a t h e t o o wa s u n d e r

t h e i n f l u e n c e o f ma r i j u a n a a n d a l c o h o l .



                 Bu r k e d r o v e a f e w b l o c k s , s we r v e d i n t o t h e o n c o mi n g

l a n e o f t r a f f i c , a n d s t r u c k Hu n t e r , wh o wa s r i d i n g h i s b i c y c l e .

B u r k e s t o p p e d t h e c a r , a n d h e a n d T h o mp s o n f l e d t h e s c e n e .           They

we r e a p p r e h e n d e d b y t h e p o l i c e s h o r t l y t h e r e a f t e r .      Bu r k e g a v e a

s t a t e me n t a d mi t t i n g t h a t h e c a u s e d t h e a c c i d e n t .



                 A s a r e s u l t o f t h e a c c i d e n t , Hu n t e r s u s t a i n e d t wo

c o mp o u n d f r a c t u r e s o f h i s l e f t l e g , i n c l u d i n g a f r a c t u r e o f t h e

f e mu r .    He wa s t a k e n t o t h e e me r g e n c y r o o m, wh e r e h e wa s t r e a t e d

f or hi s i nj ur i e s .        T r e a t me n t i n c l u d e d t h e i n s e r t i o n o f a me t a l

                                                           5
r od i n hi s l e g .        A t t h e t i me o f t r i a l , Hu n t e r h a d i n c u r r e d

me d i c a l b i l l s i n e x c e s s o f $ 2 4 , 0 0 0 .      He s p e n t a we e k i n t h e

h o s p i t a l , a f t e r wh i c h h e r e c u p e r a t e d a t h o me f o r t h r e e mo n t h s .

Wh i l e a t h o me , h e u s e d c r u t c h e s a n d a wa l k e r t o g e t a r o u n d .

Hu n t e r c o n t i n u e s t o e x p e r i e n c e p a i n a n d i n s t a b i l i t y i n h i s l e f t

knee .      Hi s p h y s i c i a n a s s e s s e d h i s p e r ma n e n t i mp a i r me n t a t 3 0 % t o

t h e l e g , wh i c h h e e x t r a p o l a t e d t o 1 2 % t o t h e b o d y a s a wh o l e .



                 Hu n t e r , a g e 2 3 a t t h e t i me , mi s s e d s i g n i f i c a n t t i me

f r o m wo r k f o l l o wi n g t h e a c c i d e n t .      He h a d e a r l i e r b e e n d i a g n o s e d

a s s u f f e r i n g f r o m mi l d me n t a l r e t a r d a t i o n , a n d a t t h e t i me o f t h e

a c c i d e n t , h e wa s e mp l o y e d b y a f u r n i t u r e ma n u f a c t u r e r , e a r n i n g

mi n i mu m wa g e .     Hi s d u t i e s i n c l u d e d t h e l i f t i n g o f c o u c h e s a n d

c hai r s of f a c onv e y or bel t .             A f t e r t h e a c c i d e n t , h e wo r k e d f o r

a p p r o x i ma t e l y o n e we e k a t a n o t h e r j o b , u n t i l h e h a d t o q u i t

b e c a u s e o f a wr i s t i n j u r y , u n r e l a t e d t o t h e a c c i d e n t .       S i nc e

t h e n , h e h a s h a d t r o u b l e f i n d i n g e mp l o y me n t .      Hu n t e r t e s t i f i e d

t hat he s uf f e r s c ont i nui ng pai n i n hi s l e g a nd t hat he has

e x p e r i e n c e d d i f f i c u l t y r i d i n g h i s b i k e , wh i c h , s i n c e h e h a s n o

d r i v e r ’ s l i c e n c e , i s h i s p r i ma r y me a n s o f t r a n s p o r t a t i o n .     He

a l s o h a s e x p e r i e n c e d p a i n i n h i s k n e e wh e n t r y i n g t o s q u a t o r

c l i mb s t a i r s a n d l a d d e r s .



                 Hu n t e r s u b s e q u e n t l y b r o u g h t s u i t a g a i n s t Bu r k e ,

T h o mp s o n , We a r , a n d Gu f f e y .      A t t r i a l , Bu r k e a d mi t t e d

r e s pons i bi l i t y f or t he a c c i de nt a nd t he t r i a l c our t g r a nt e d

Hu n t e r ’ s mo t i o n f o r a d i r e c t e d v e r d i c t a g a i n s t h i m o n t h e i s s u e

                                                       6
of l i a bi l i t y .      I t g r a n t e d t h e s a me mo t i o n a s t o We a r a n d Gu f f e y ,

f i n d i n g t h e m v i c a r i o u s l y l i a b l e f o r Bu r k e ’ s a c t i o n s , d u e t o t h e

f a c t t h a t Bu r k e h a d b e e n t e s t - d r i v i n g a v e h i c l e o wn e d b y t h e m a t

t h e t i me o f t h e a c c i d e n t .       Du r i n g t h e c o u r t ’ s j u r y i n s t r u c t i o n s ,

Hu n t e r mo v e d f o r a v o l u n t a r y n o n s u i t o n t h e i s s u e o f p u n i t i v e

d a ma g e s .    T h e t r i a l c o u r t g r a n t e d t h e mo t i o n a n d c o n s e q u e n t l y

s u b mi t t e d t h e c a s e t o t h e j u r y o n l y o n t h e i s s u e s o f c o mp e n s a t o r y

d a ma g e s , a n d wh e t h e r T h o mp s o n wa s l i a b l e f o r n e g l i g e n t l y

e n t r u s t i n g t h e v e h i c l e t o Bu r k e .       T h e j u r y f o u n d t h a t T h o mp s o n

wa s n o t l i a b l e .      I t a wa r d e d c o mp e n s a t o r y d a ma g e s o f $ 2 7 0 , 0 0 0

a g a i n s t t h e r e ma i n i n g t h r e e d e f e n d a n t s .    Ex pr e s s l y a ppr ov i ng of

t he j ur y ’ s v e r di c t , t he t r i a l j udg e de ni e d t he de f e nda nt s ’

mo t i o n s f o r a n e w t r i a l o r r e mi t t i t u r .



                  II.      Di r e c t e d V e r d i c t A g a i ns t We a r a nd Guf f e y



                  We a r a n d Gu f f e y a r g u e t h a t t h e t r i a l c o u r t e r r e d i n

d i r e c t i n g a v e r d i c t a g a i n s t t h e m.      The y c ont e nd t ha t r e a s ona bl e

mi n d s c o u l d h a v e c o n c l u d e d t h a t Bu r k e wa s n o t t h e i r a g e n t .



                  Ou r s t a n d a r d o f r e v i e w i n a c a s e s u c h a s t h i s i s we l l -

s e t t l e d.    We mu s t t a k e t h e s t r o n g e s t l e g i t i ma t e v i e w o f t h e

e v i d e n c e i n f a v o r o f t h e n o n mo v i n g p a r t y .       We s u s t a i n a g r a n t o f

a d i r e c t e d v e r d i c t o n l y i f we d e t e r mi n e t h a t r e a s o n a b l e mi n d s

c o u l d n o t d i f f e r a s t o t h e c o n c l u s i o n s t o b e d r a wn f r o m t h e

e v i de nc e .    Eat on v . Mc L ai n, 8 9 1 S . W. 2 d 5 8 7 , 5 9 0 ( T e n n . 1 9 9 4 ) ;

Wi l l i ams v . Br own, 8 6 0 S . W. 2 d 8 5 4 , 8 5 7 ( T e n n . 1 9 9 3 ) .               I f t her e i s

                                                         7
a n y d o u b t r e g a r d i n g t h e p r o p e r c o n c l u s i o n s t o b e d r a wn f r o m t h e

e v i d e n c e , t h e mo t i o n f o r d i r e c t e d v e r d i c t mu s t b e d e n i e d .       Eat o n,

8 9 1 S . W. 2 d a t    590.



                 The r e l e v a nt s t a t ut e , T. C. A. § 55- 10- 311, pr ov i des , i n

pe r t i ne nt pa r t , t ha t



                 [ i ] n al l a c t i ons f or i nj ur y t o per s ons a nd/ or
                 t o pr oper t y c a us e d by t he neg l i g e nt oper a t i on
                 o r u s e o f a n y a u t o mo b i l e , a u t o t r u c k ,
                 mo t o r c y c l e , o r o t h e r mo t o r p r o p e l l e d v e h i c l e
                 wi t h i n t h i s s t a t e , p r o o f o f o wn e r s h i p o f s u c h
                 v e h i c l e s h a l l b e p r i ma f a c i e e v i d e n c e t h a t
                 t h e v e h i c l e a t t h e t i me o f t h e c a u s e o f
                 a c t i o n s u e d o n wa s b e i n g o p e r a t e d a n d u s e d
                 wi t h a u t h o r i t y , c o n s e n t a n d k n o wl e d g e o f t h e
                 o wn e r i n t h e v e r y t r a n s a c t i o n o u t o f wh i c h
                 t he i nj ur y or c a us e of a c t i on ar os e , a nd s uch
                 p r o o f o f o wn e r s h i p l i k e wi s e s h a l l b e p r i ma
                 f a c i e e v i d e n c e t h a t t h e v e h i c l e wa s t h e n a n d
                 t h e r e b e i n g o p e r a t e d b y t h e o wn e r , o r b y t h e
                 o wn e r ’ s s e r v a n t , f o r t h e o wn e r ’ s u s e a n d
                 b e n e f i t a n d wi t h i n t h e c o u r s e a n d s c o p e o f
                 t h e s e r v a n t ’ s e mp l o y me n t .   T h e p r i ma f a c i e
                 e v i d e nc e r ul e s o f t h e p r e c e d i ng s e nt e nc e
                 s h a l l a l s o a p p l y i n c a s e s o f t h e ne g l i g e nt
                 o p e r a t i o n o f a v e h i c l e b e i ng t e s t - d r i v e n b y a
                 p r o s p e c t i v e p ur c h a s e r wi t h t h e k no wl e d g e a nd
                 c o ns e nt o f t h e s e l l e r o r t h e s e l l e r ’ s a g e nt
                 wh e t h e r o r no t t h e s e l l e r o r t h e s e l l e r ’ s
                 a g e nt i s p r e s e nt i n t h e v e h i c l e a t t h e t i me
                 o f t h e a l l e g e d ne g l i g e nt o p e r a t i o n.



T . C . A . § 5 5 - 1 0 - 3 1 1 ( a ) ( e mp h a s i s a d d e d ) .     The e v i dence c l e a r l y

s h o ws t h a t t h e v e h i c l e i n q u e s t i o n wa s o n t h e l o t o f We a r a n d

Gu f f e y f o r t h e p u r p o s e o f s a l e .          No o n e d i s p u t e s t h i s .

F u r t h e r mo r e , t h e e v i d e n c e c l e a r l y d e mo n s t r a t e s t h a t Bu r k e wa s a

“ p r o s p e c t i v e p u r c h a s e r ” wh o wa s t e s t - d r i v i n g t h e v e h i c l e .   We a r

t e s t i f i e d t h a t Gu f f e y t o l d h i m t h a t t h e c a r h a d b e e n t a k e n o u t

                                                        8
f or a t e s t dr i v e .       Gu f f e y t e s t i f i e d t h a t h e a n d We a r o wn e d t h e

c a r , t h a t i t wa s f o r s a l e o n t h e i r l o t , a n d t h a t i t wa s t a k e n f o r

a t e s t d r i v e b y e i t h e r Bu r k e o r T h o mp s o n .        A p r i ma f a c i e c a s e o f

a g e nc y t hus a r os e unde r t he s t a t ut e .             I d.



                 T h e p r i ma f a c i e c a s e o f a g e n c y c a n b e r e b u t t e d b y

“ c r e d i b l e p r o o f t h a t t h e d r i v e r wa s i n f a c t o p e r a t i n g t h e v e h i c l e

wi t h o u t a u t h o r i t y o f t h e o wn e r . ”       F e r g us on v . Tome r l i n, 6 5 6

S . W. 2 d 3 7 8 , 3 8 1 - 8 2 ( T e n n . A p p . 1 9 8 3 ) ;   h o we v e r , o n c e p r o o f o f

o wn e r s h i p h a s b e e n e s t a b l i s h e d , t h e b u r d e n o f o v e r c o mi n g t h e

p r i ma f a c i e c a s e o f a ma s t e r - s e r v a n t r e l a t i o n s h i p r e s t s u p o n t h e

o wn e r o f t h e v e h i c l e .     Hamr i c k v . S pr i ng Ci t y Mot or Co. , 7 0 8

S . W. 2 d 3 8 3 , 3 8 7 ( T e n n . 1 9 8 6 ) .



                 We a r a n d Gu f f e y c o n t e n d t h a t t h e r e a r e c o n f l i c t s i n t h e

e v i de nc e t ha t r e nde r t hi s c a s e i na ppr opr i a t e f or a di r e c t e d

v e r d i c t ; h o we v e r , t h e q u e s t i o n i s n o t wh e t h e r t h e r e i s

c o n f l i c t i n g e v i d e n c e , b u t wh e t h e r We a r a n d Gu f f e y p r e s e n t e d a n y

c r e d i b l e e v i d e n c e t o r e b u t t h e p r i ma f a c i e c a s e e s t a b l i s h e d u n d e r

T. C. A. § 55- 10- 311(a ) .             F o r e x a mp l e , i n t h i s c a s e , t h e s e

d e f e n d a n t s c o u l d h a v e a c c o mp l i s h e d t h i s b y p r o o f s h o wi n g t h a t

t h e y d i d n o t o wn t h e c a r ; t h a t Bu r k e t o o k t h e c a r wi t h o u t t h e i r

k n o wl e d g e o r c o n s e n t ; o r t h a t Bu r k e d i d n o t t a k e t h e c a r f o r a

t e s t d r i v e a s a p r o s p e c t i v e p u r c h a s e r , b u t f o r s o me h i d d e n

pur pos e , s uch as “ j oy r i di ng. ”            S e e Hamr i c k, 7 0 8 S . W. 2 d a t         387.




                                                        9
                 T h e r e c o r d r e v e a l s t h a t We a r a n d Gu f f e y f a i l e d t o c a r r y

t h e i r b u r d e n o f r e b u t t i n g t h e p r i ma f a c i e c a s e o f a g e n c y .           The r e

i s n o t h i n g a b o u t t h e a c q u i s i t i o n o f t h e c a r f r o m Gu f f e y ; t h e

p e r i o d o f t i me Bu r k e h a d t h e c a r i n h i s p o s s e s s i o n ; t h e

c i r c u ms t a n c e s o f t h e a c c i d e n t ; o r t h e c o n t e n t s o f Bu r k e ’ s

c o n f e s s i o n , t o s u g g e s t , e v e n b y wa y o f a r e a s o n a b l e i n f e r e n c e ,

t h a t Bu r k e wa s n o t a p r o s p e c t i v e p u r c h a s e r .         I f a ny t hi ng, t he

t e s t i mo n y o f We a r a n d Gu f f e y r e i n f o r c e s t h e f a c t t h a t Bu r k e wa s a

p r o s p e c t i v e p u r c h a s e r wh o wa s t e s t - d r i v i n g t h e v e h i c l e wi t h t h e i r

k n o wl e d g e a n d c o n s e n t .      S e e T. C. A. § 55- 10- 311(a ) .              T h u s , we

b e l i e v e t h a t o n l y o n e c o n c l u s i o n ma y r e a s o n a b l y b e d r a wn f r o m t h e

e v i d e n c e , Eat on, 8 9 1 S . W. 2 d a t         5 9 0 - - t h a t We a r a n d Gu f f e y a r e

v i c a r i o u s l y l i a b l e f o r Bu r k e ’ s c o n d u c t b e c a u s e h e wa s t e s t -

d r i v i n g a v e h i c l e o wn e d b y t h e m.           We f i n d a n d h o l d t h a t t h e t r i a l

j u d g e c o r r e c t l y d i r e c t e d a v e r d i c t a g a i n s t We a r a n d Gu f f e y a s t o

t he pl a i nt i f f ’ s t he or y of v i c a r i ous l i a bi l i t y .



                                    III.        Bur k e ’ s Co nf e s s i o n



                 Bu r k e c o n t e n d s t h a t t h e t r i a l c o u r t a b u s e d i t s

d i s c r e t i o n wh e n i t a d mi t t e d i n t o e v i d e n c e a t r a n s c r i p t o f t h e

c onf e s s i on he g a v e t o t he pol i c e s hor t l y a f t e r t he a c c i de nt .                    In

t h e s t a t e me n t , Bu r k e e s s e n t i a l l y a c k n o wl e d g e d t h a t h e wa s d r i v i n g

t h e c a r wh e n i t s t r u c k Hu n t e r , a n d t h a t t h e a c c i d e n t o c c u r r e d a s

a r e s u l t o f t h e f a c t h e wa s u n d e r t h e i n f l u e n c e o f d r u g s a n d

a l c o h o l a t t h e t i me .         Bu r k e a r g u e s t h a t t h i s c o n f e s s i o n wa s

i r r e l e v a n t , p r e j u d i c i a l , a n d c u mu l a t i v e , a n d t h a t i t s h o u l d h a v e

                                                         10
bee n ex c l uded i n l i g ht of t he f a c t t hat he had pr e v i ous l y

s t i pul a t e d t o l i a bi l i t y .



                   T h e a d mi s s i b i l i t y o f e v i d e n c e l i e s wi t h i n t h e s o u n d

di s c r e t i on of t he t r i a l j udg e .           I t f o l l o ws t h a t t r i a l c o u r t s a r e

a c c o r d e d a wi d e d e g r e e o f l a t i t u d e , a n d t h e i r d e c i s i o n s a s t o

a d mi s s i b i l i t y wi l l o n l y b e d i s t u r b e d b y u s wh e n t h a t d i s c r e t i o n

has bee n abus e d.             Ot i s v . Cambr i dg e Mut . F i r e I ns . Co. , 8 5 0

S . W. 2 d 4 3 9 , 4 4 2 ( T e n n . 1 9 9 2 ) .



                   We d o n o t a g r e e wi t h Bu r k e ’ s c o n t e n t i o n t h a t t h i s

e v i d e n c e wa s i r r e l e v a n t .    On t h e c o n t r a r y , t h e s t a t e me n t i s

c l e a r l y e v i d e n c e a s t o h o w Bu r k e o b t a i n e d t h e v e h i c l e f r o m We a r

a n d Gu f f e y ; o f T h o mp s o n ’ s r e l i n q u i s h me n t o f c o n t r o l o f t h e c a r t o

Bu r k e ; a n d o f e x a c t l y h o w t h e a c c i d e n t o c c u r r e d .      F u r t h e r mo r e , we

do not bel i e v e , a s a r g ued by t he def e ndant s , t hat t he pr obat i v e

v a l u e o f t h e e v i d e n c e wa s “ s u b s t a n t i a l l y o u t we i g h e d b y t h e d a n g e r

o f u n f a i r p r e j u d i c e ” , a s t h a t c o n c e p t i s e mb o d i e d i n Ru l e 4 0 3 ,

T e n n . R. E v i d .   I t i s t r u e t h a t p r o o f a s t o s t i p u l a t e d ma t t e r s i s

g e n e r a l l y n o t n e c e s s a r y ; h o we v e r , g i v e n t h e f a c t t h a t p o r t i o n s o f

B u r k e ’ s c o n f e s s i o n we r e r e l e v a n t t o o t h e r a s p e c t s o f t h i s c a s e ,

a n d g i v e n t h e a b s e n c e o f a s h o wi n g t h a t t h e i n t r o d u c t i o n o f

c u mu l a t i v e p o r t i o n s o f t h e c o n f e s s i o n h a d t h e “ h i g h l y

p r e j u d i c i a l ” e f f e c t s u g g e s t e d b y Bu r k e , we d o n o t b e l i e v e t h a t

t h e a d mi s s i o n o f t h e s e c u mu l a t i v e ma t t e r s “ mo r e p r o b a b l y t h a n n o t

a f f e c t e d t h e j u d g me n t ” .     Ru l e 3 6 ( b ) , T . R. A . P .   T h u s , we f i n d t h a t




                                                        11
e v e n i f p o r t i o n s o f t h e c o n f e s s i o n we r e c u mu l a t i v e , a n y e r r o r i n

t h e a d mi s s i o n o f t h e s e p o r t i o n s wa s h a r ml e s s .



                                        I V.     J ur y I ns t r uc t i o ns



                    Bu r k e , We a r a n d Gu f f e y a l s o c l a i m t h a t t h e t r i a l c o u r t

e r r e d i n i t s i ns t r uc t i ons t o t he j ur y .



                    I n r e v i e wi n g a j u r y c h a r g e , we c o n s i d e r t h e c h a r g e a s a

wh o l e t o d e t e r mi n e wh e t h e r p r e j u d i c i a l e r r o r h a s b e e n c o mmi t t e d .

Ot i s v . Cambr i dg e Mut . F i r e I ns . Co. , 8 5 0 S . W. 2 d 4 3 9 , 4 4 6 ( T e n n .

1992);       I n r e E s t at e o f El am, 7 3 8 S . W. 2 d 1 6 9 , 1 7 4 ( T e n n . 1 9 8 7 ) .

T h e c h a l l e n g e d p o r t i o n o f t h e c h a r g e mu s t b e v i e we d i n c o n t e x t .

I d.     T h e c h a r g e wi l l n o t b e i n v a l i d a t e d s o l o n g a s i t f a i r l y

def i nes t he l e g a l i s s ues i nv ol v e d i n t he c a s e a nd does not

mi s l e a d t h e j u r y .        Ot i s , 8 5 0 S . W. 2 d a t     4 4 6 ; Gr i s s om v .

Me t r o p o l i t an Gov ’ t of Nas hv i l l e , 8 1 7 S . W. 2 d 6 7 9 , 6 8 5 ( T e n n . A p p .

1991).           A c c o r d i n g l y , j u r y i n s t r u c t i o n s a r e n o t me a s u r e d a g a i n s t a

s t a ndar d of per f e c t i on.              I d.



                    Bu r k e , We a r a n d Gu f f e y c o n t e n d t h a t t h e t r i a l j u d g e

c o mmi t t e d r e v e r s i b l e e r r o r wh e n h e i n s t r u c t e d t h e j u r y o n t h e

s i g n i f i c a n c e o f T e n n C a r e p a y me n t s .     Af t e r ov e r he a r i ng a j ur or

i n q u i r e a b o u t s u c h p a y me n t s , t h e t r i a l j u d g e c h a r g e d t h e j u r y a s

f o l l o ws :




                                                         12
                     Y o u ma y h a v e n o t i c e d t h a t s o me o f t h e me d i c a l
                     bi l l s i nt r oduce d i nt o t he e v i dence hav e bee n
                     p a i d b y T e n n C a r e o r s o me o t h e r h e a l t h c a r e
                     pr ov i der .        Thi s i s of no cons e quence a nd
                     s h o u l d n o t b e c o n s i d e r e d b y y o u f o r t wo
                     r e a s ons .      F i r s t , t he pl a i nt i f f i s e nt i t l e d t o
                     r e c o v e r f r o m t h e d e f e n d a n t a n y me d i c a l
                     e x p e n s e s i n c u r r e d r e g a r d l e s s o f wh e t h e r p a i d
                     by a not her .           Se c ondl y , under our l a w TennCar e
                     o r a s i mi l a r h e a l t h c a r e p r o v i d e r i s
                     s u b r o g a t e d t o Mr . Hu n t e r ’ s r i g h t s o f
                     r e c ov e r y .     T h i s me a n s t h a t Mr . Hu n t e r wi l l b e
                     r e q u i r e d b y l a w t o r e p a y T e n n C a r e a n y a mo u n t s
                     t hey hav e pai d f r om a ny r e c ov e r y i n t hi s
                     case.



                     T h e d e f e n d a n t s c o n t e n d t h a t t h i s i n s t r u c t i o n wa s

“ i n v i t e d ” b y t h e f a i l u r e o f Hu n t e r ’ s c o u n s e l t o r e d a c t a l l

r e f e r e n c e s t o T e n n C a r e b e f o r e i n t r o d u c i n g Hu n t e r ’ s me d i c a l b i l l s

i nt o e v i de nc e , a nd t ha t , a s a r e s ul t of t he i ns t r uc t i on, t he j ur y

r e nde r e d a n i nf l a t e d v e r di c t .          T h e r e c o r d r e v e a l s , h o we v e r , t h a t

t h e d e f e n d a n t s ma d e n o o b j e c t i o n t o t h e a d mi s s i o n o f t h e me d i c a l

bi l l s a s of f e r e d i nt o e v i de nc e .            Gi v e n t h e f a c t t h a t a j u r o r wa s

o v e r h e a r d t o q u e s t i o n t h e e f f e c t o f T e n n C a r e p a y me n t s , we b e l i e v e

t h e t r i a l c o u r t ’ s i n s t r u c t i o n s we r e p r o p e r u n d e r t h e

c i r c u ms t a n c e s o f t h i s c a s e .       F u r t h e r mo r e , t h e i n s t r u c t i o n

c or r e c t l y s e t s f or t h t he l a w r e g a r d i ng t he S t a t e ’ s s ubr og a t i on

i nt e r e s t s .      S e e T. C. A. § 71- 5- 117.             T h e r e f o r e , we c o n c l u d e t h a t

t he t r i a l c our t ’ s i ns t r uc t i on t o t he j ur y r e g a r di ng t he e f f e c t of

T e n n C a r e p a y me n t s , wh e n v i e we d i n c o n t e x t , wa s n o t s u c h a s t o

mi s l e a d t h e j u r y o r i n c o r r e c t l y d e f i n e t h e l e g a l i s s u e s a t h a n d .

Ot i s , 8 5 0 S . W. 2 d a t         4 4 6 ; El am, 7 3 8 S . W. 2 d a t        1 7 4 ; a n d Gr i s s om,

8 1 7 S . W. 2 d a t       685.




                                                          13
                 We a r a n d Gu f f e y n e x t c o n t e n d t h a t t h e t r i a l c o u r t e r r e d

i n f a i l i ng t o g r a nt t he i r r e que s t s f or v a r i ous s pe c i a l j ur y

i ns t r uct i ons .      The f i r s t s uch r e ques t , a c c or di ng t o t hes e

d e f e n d a n t s , wa s f o r a n i n s t r u c t i o n r e g a r d i n g “ i n d e p e n d e n t

i nt e r v e ni ng c a us e . ”      We n o t e t h a t i t i s g e n e r a l l y t h e t h r e s h o l d

d u t y o f a p a r t y a l l e g i n g e r r o r i n t h e o mi s s i o n o f a s p e c i f i c

i n s t r u c t i o n t o d e mo n s t r a t e t h a t a c o r r e c t a n d c o mp l e t e r e q u e s t

f o r s u c h i n s t r u c t i o n wa s s u b mi t t e d t o , a n d r e f u s e d b y , t h e t r i a l

j udge .      Eng l and v . Bur ns S t one Co. , 8 7 4 S . W. 2 d 3 2 , 3 7 ( T e n n . A p p .

1993).        I n t he i ns t a nt c a s e , t he r e ques t e d i ns t r uct i on i s not i n

t h e r e c o r d b e f o r e u s , n o r i s t h e i s s u e a d e q u a t e l y b r i e f e d b y We a r

a n d Gu f f e y .     T h u s , we c a n n o t c o n s i d e r t h i s i s s u e .       I d.



                 A s t h e i r n e x t i s s u e , We a r a n d Gu f f e y c i t e t h e t r i a l

c our t ’ s f a i l ur e t o i ns t r uc t t he j ur y a s t he y r e que s t e d r e g a r di ng

t he e x i s t e nc e of a n a g e nc y r e l a t i ons hi p.             The r e que s t e d

i n s t r u c t i o n e s s e n t i a l l y s t a t e s t h a t i f t h e j u r y f i n d s t h a t Bu r k e

a n d T h o mp s o n we r e n o t a g e n t s o f We a r a n d Gu f f e y a t t h e t i me o f

t h e a c c i d e n t , t h e n t h e j u r y mu s t f i n d t h a t We a r a n d Gu f f e y a r e

not l i a bl e .       Ho we v e r , s i n c e t h e t r i a l c o u r t f i r s t d e t e r mi n e d t h a t

s uc h a n a g e nc y r e l a t i ons hi p di d e x i s t a nd t he n c or r e c t l y di r e c t e d

a v e r d i c t a c c o r d i n g l y , i t s r e f u s a l t o g i v e t h i s c h a r g e wa s

l ogi c a l a nd pr oper .           We f i n d t h i s i s s u e t o b e mo o t , i n v i e w o f

t he t r i a l c our t ’ s di s pos i t i on of t he l i a bi l i t y a s pe c t of t he

case.




                                                        14
                    We a r a n d Gu f f e y a l s o c l a i m t h a t t h e t r i a l c o u r t e r r e d

i n r e f us i ng t o gi v e t hei r r e ques t e d j ur y i ns t r uct i on r e g a r di ng

t h e r e b u t t a b l e p r e s u mp t i o n o f T . C . A . § 5 5 - 1 0 - 3 1 1 ( a ) .                    The

p r o p o s e d i n s t r u c t i o n s t a t e s t h a t i f t h e j u r y d e t e r mi n e s t h a t

n e i t h e r We a r n o r Gu f f e y we r e p r e s e n t i n t h e v e h i c l e a t t h e t i me

o f t h e a c c i d e n t , i t mu s t f i n d t h a t t h e p r e s u mp t i o n h a s

d i s a p p e a r e d a n d t h a t We a r a n d Gu f f e y a r e n o t l i a b l e .                         I n v i e w of

our hol di ng r e g a r di ng t he t r i a l c our t ’ s g r a nt of a di r e c t e d
                                                                   2
v e r d i c t , t h i s i s s u e i s a l s o mo o t .



                    A s t h e i r f i n a l i s s u e c o n c e r n i n g t h e j u r y c h a r g e , We a r

a n d Gu f f e y a s s e r t t h a t t h e t r i a l j u d g e c o mmi t t e d p r e j u d i c i a l

e r r or by f a i l i ng a nd r e f us i ng t o i ns t r uct t he j ur y r e g a r di ng

c o mp a r a t i v e f a u l t .        I n c o n n e c t i o n wi t h t h i s i s s u e , t h e y a l s o

c o n t e n d t h a t t h e v e r d i c t f o r m s u b mi t t e d t o t h e j u r y wa s i mp r o p e r ,

i n t h a t i t d i d n o t p r o v i d e f o r t h e a l l o c a t i o n o f f a u l t a mo n g a l l

def e ndant s .



                    We d o n o t b e l i e v e t h e f a i l u r e t o i n s t r u c t t h e j u r y a s

t o c o mp a r a t i v e f a u l t i s r e v e r s i b l e e r r o r i n t h i s c a s e .                        We a r a n d

G u f f e y ’ s l i a b i l i t y wa s p r e d i c a t e d s o l e l y u p o n a g e n c y .                    S i nc e t he

t r i a l c o u r t d i r e c t e d a v e r d i c t f i n d i n g We a r a n d Gu f f e y

v i c a r i o u s l y l i a b l e f o r Bu r k e ’ s a c t i o n s , t h e d o c t r i n e o f



          2
             We w o u l d p o i n t o u t i n p a s s i n g t h a t t h e r e q u e s t e d i n s t r u c t i o n i s a n
i n c o r r e c t s t a t e me n t o f t h e l a w .    T . C . A . § 5 5 - 1 0 - 3 1 1 ( a ) p r o v i d e s t h a t t h e p r i ma
f a c i e c a s e o f a g e n c y a r i s e s r e g a r d l e s s o f wh e t h e r t h e s e l l e r i s p r e s e n t i n t h e
v e h i c l e a t t h e t i me o f t h e a c c i d e n t .        We k n o w o f n o a u t h o r i t y i n t h i s s t a t e t o
support t he proposi t i on t hat evi dence of t he sel l er’ s absence f rom t he vehi cl e
i s s u f f i c i e n t t o r e b u t t h e p r i ma f a c i e c a s e o f a g e n c y .

                                                                15
c o mp a r a t i v e f a u l t wa s n o t a p p l i c a b l e a s a mo n g t h o s e t h r e e

def e ndant s .           A s b e t we e n Bu r k e a n d T h o mp s o n , a n y e r r o r i n f a i l i n g

t o i n s t r u c t o n t h e s u b j e c t o f c o mp a r a t i v e f a u l t wa s h a r ml e s s i n

v i e w o f t h e f a c t t h e j u r y f o u n d t h a t T h o mp s o n wa s n o t g u i l t y o f

a ny ne g l i g e nc e .



                                           V.      T h e J ur y ’ s V e r d i c t



                                                    3
                    The f i na l i s s ue ,             c o mmo n t o a l l d e f e n d a n t s , i n v o l v e s

t h e q u e s t i o n o f wh e t h e r t h e j u r y ’ s v e r d i c t wa s e x c e s s i v e ,

i ndi c a t i v e of pas s i on, pr e j udi c e , a nd ca pr i c e , a nd uns uppor t e d by

t he e v i de nc e .



                    I n p e r s o n a l i n j u r y c a s e s , t h e a mo u n t o f d a ma g e s t o b e

a wa r d e d i s p r i ma r i l y f o r t h e j u r y .                  Br own v . Nul l , 8 6 3 S . W. 2 d

425, 430 (Te nn. App. 1993);                            Cl ar k v . Eng e l be r g , 4 3 6 S . W. 2 d 4 6 5 ,

468 (Te nn. App. 1968).                          I t i s n o t wi t h i n t h e a p p e l l a t e c o u r t ’ s

p r o v i n c e t o s u b s t i t u t e i t s j u d g me n t f o r t h a t o f t h e j u r y .                         I d.

F u r t h e r mo r e , wh e n t h e t r i a l j u d g e h a s a p p r o v e d a v e r d i c t , a s i n

t hi s c a s e , our r e v i e w i s s ubj e c t t o t he r ul e t ha t i f t he r e i s a ny

ma t e r i a l e v i d e n c e t o s u p p o r t t h e j u r y ’ s a wa r d , i t s h o u l d n o t b e

di s t ur bed.          E . g . , E l l i s v . Whi t e F r e i g ht l i ne r Cor p. , 6 0 3 S . W. 2 d

125, 129 (Te nn. 1980);                         Be ns on v . Te nne s s e e Val l e y El e c . Coop. ,


          3
             I n t h e i r s t a t e me n t o f i s s u e s , We a r a n d G u f f e y a l s o c l a i m t h a t t h e t r i a l
c o u r t e r r e d i n “ a p p r o v i n g a n d e n t e r i n g a j u d g me n t t h a t d o e s n o t i n c l u d e
[ H u n t e r ’ s ] a b a n d o n me n t o f h i s n e g l i g e n t e n t r u s t me n t t h e o r y . ” Ho we v e r , s i n c e
t h e y d o n o t d i s c u s s t h i s i s s u e i n t h e i r b r i e f , i t i s c o n s i d e r e d wa i v e d .        Ru l e
2 7 ( a ) ( 7 ) , T . R . A . P . ; Di x i e S a v . S t o r e s , I n c . v . T u r n e r , 7 6 7 S . W. 2 d 4 0 8 , 4 1 1
(Tenn. App. 1988).



                                                                16
8 6 8 S . W. 2 d 6 3 0 , 6 4 0 ( T e n n . A p p . 1 9 9 3 ) ;      Coy l e v . Pr i e t o, 8 2 2

S . W. 2 d 5 9 6 , 6 0 1 ( T e n n . A p p . 1 9 9 1 ) ;     Car y v . Ar r ows mi t h, 7 7 7 S . W. 2 d

8, 23 (Te nn. App. 1989).                    A s s t a t e d i n El l i s ,



                 [ e ] a c h c a s e mu s t d e p e n d u p o n i t s o wn f a c t s
                 a n d t h e t e s t t o b e a p p l i e d b y u s i s n o t wh a t
                 a mo u n t t h e me mb e r s o f t h e c o u r t wo u l d h a v e
                 a wa r d e d h a d t h e y b e e n o n t h e j u r y , o r wh a t
                 t hey , a s a n appel l a t e c our t , t hi nk s houl d
                 h a v e b e e n a wa r d e d , b u t wh e t h e r t h e v e r d i c t i s
                 pa t e nt l y e x c e s s i v e .



E l l i s , 6 0 3 S . W. 2 d a t    129.



                 We h a v e c o n c l u d e d t h a t t h e r e c o r d c o n t a i n s ma t e r i a l

e v i d e n c e t o s u p p o r t t h e j u r y ’ s a wa r d o f $ 2 7 0 , 0 0 0 .       The v e r di c t i s

s u p p o r t e d b y , a mo n g o t h e r t h i n g s , e v i d e n c e o f t h e f o l l o wi n g :        t he

s e v e r i t y o f Hu n t e r ’ s i n j u r y ; h i s p a i n a n d s u f f e r i n g ; t h e d e g r e e

o f p e r ma n e n t i mp a i r me n t t o h i s l e g ; a n d t h e i mp a c t o f t h e i n j u r y

u p o n h i s a b i l i t y t o wo r k a n d mo v e a b o u t .          A t t h e t i me o f t r i a l ,

Hu n t e r h a d a l i f e e x p e c t a n c y o f s o me 4 7 y e a r s .           Ac c or di ng t o hi s

t r e a t i n g p h y s i c i a n , Hu n t e r wi l l e x p e r i e n c e d i f f i c u l t y p e r f o r mi n g

wo r k t h a t r e q u i r e s c e r t a i n t y p e s o f p h y s i c a l e x e r t i o n , a n o b v i o u s

a s p e c t o f t h e t y p e o f e mp l o y me n t t o wh i c h h e i s b e s t s u i t e d ,

g i v e n h i s me n t a l l i mi t a t i o n s .     I t i s we l l - s e t t l e d t h a t a

ne g l i g e nt pa r t y t a ke s a pl a i nt i f f a s t he de f e nda nt f i nds hi m or

h e r , a n d t h e i n j u r e d p l a i n t i f f i s e n t i t l e d t o r e c o v e r a l l d a ma g e s

p r o x i ma t e l y c a u s e d b y t h e a c t s o f t h e r e s p o n s i b l e p a r t y .         Haws v .

Bul l o c k , 5 9 2 S . W. 2 d 5 8 8 , 5 9 1 ( T e n n . A p p . 1 9 7 9 ) ;        F ul l e r v .

S pe i g ht , 5 7 1 S . W. 2 d 8 4 0 , 8 4 1 ( T e n n . A p p . 1 9 7 8 ) .          He r e , t h e

                                                       17
def e ndant s ’ neg l i g e nt c onduct                c a us e d s i g ni f i c a nt i nj ur y a nd

i mp a i r me n t t o a n i n d i v i d u a l wh o i s me n t a l l y r e t a r d e d - - o n e wh o

mu s t r e l y u p o n h i s p h y s i c a l s k i l l s f o r f u t u r e e mp l o y me n t .



                  We f i n d t h a t t h e j u r y ’ s v e r d i c t i s s u p p o r t e d b y

ma t e r i a l e v i d e n c e , El l i s , 6 0 3 S . W. 2 d a t       1 2 9 , a n d we f i n d n o

i n d i c a t i o n t h a t i t wa s i n f l u e n c e d b y p a s s i o n , p r e j u d i c e , o r

c a pr i c e .    We t h e r e f o r e h o l d t h a t t h e v e r d i c t wa s n o t e x c e s s i v e ,

a n d we d e c l i n e t o s e t i t a s i d e o r g r a n t a r e mi t t i t u r .



                  Wh i l e n o t r a i s e d i n h i s S t a t e me n t o f t h e I s s u e s a s

r e q u i r e d b y Ru l e 2 7 ( a ) ( 4 ) , T . R. A . P . , Bu r k e s u g g e s t s i n t h e

a r g u me n t s e c t i o n o f h i s b r i e f t h a t Hu n t e r ’ s c l a i m f o r p u n i t i v e

d a ma g e s , wi t h d r a wn d u r i n g t h e c o u r t ’ s c h a r g e t o t h e j u r y , a l l o we d

t h e i n t r o d u c t i o n o f “ c o n s i d e r a b l e , a n d u l t i ma t e l y i r r e l e v a n t ,

p r o o f c o n c e r n i n g [ h i s ] ‘ r e c k l e s s n e s s ’ a n d g r o s s mi s c o n d u c t . ”     He

a r g u e s t h a t t h i s e v i d e n c e i n f l a me d t h e j u r y a n d p r o mp t e d a n

e x c e s s i v e a wa r d .    We d i s a g r e e .      A s we h a v e p r e v i o u s l y i n d i c a t e d ,

we f i n d ma t e r i a l e v i d e n c e t o s u p p o r t t h e j u r y ’ s a wa r d o f

c o mp e n s a t o r y d a ma g e s .



                  F o r t h e f o r e g o i n g r e a s o n s , t h e j u d g me n t o f t h e t r i a l

c o u r t i s , i n a l l r e s p e c t s , a f f i r me d .        Cos t s on a ppe a l a r e

a s s e s s e d a g a i ns t t he a ppe l l a nt s a nd t he i r s ur e t i e s .             Thi s c a s e i s

r e ma n d e d t o t h e t r i a l c o u r t f o r e n f o r c e me n t o f i t s j u d g me n t a n d

c o l l e c t i o n o f c o s t s a s s e s s e d t h e r e , p u r s u a n t t o a p p l i c a b l e l a w.




                                                         18
     __________________________
     C h a r l e s D. S u s a n o , J r . , J .




19
C ON C U R :



_ _ _ _ _ _ _ __________________
Ho u s t o n M. Go d d a r d , P . J .



_ _ _ _ _ _ _ __________________
Wi l l i a m H. I n ma n , S r . J .




                                         20